DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-7 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu et al. (U.S. 2020/0088480, hereafter referred to as Hu).
Regarding claims 1 and 18, Hu teaches an assembly, comprising: a housing (see figure 2) arranged to house a sensor 230; a ring-shaped first shield 206 supported by the housing; and a ring-shaped second shield 210 supported by the housing above the first shield and defining an outer perimeter greater than an inner perimeter, and less than an outer perimeter, of the first shield.
Regarding claim 2, Hu further comprising a member 208 connecting the first shield to the second shield.
Regarding claim 4, Hu further teaches wherein the first shield and the second shield are concentric (see figure 3B).
Regarding claim 5, Hu further teaches wherein the sensor is a LIDAR sensor (see para. 0002, 0036).
Regarding claim 6, Hu further teaches wherein the housing has a bottom configured to mount to a vehicle (see figure 1B).
Regarding claim 7, Hu further teaches wherein the first shield slopes downwardly from the inner perimeter to the outer perimeter of the first shield (see figure 2A).

Allowable Subject Matter
Claims 3, 8-17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027. The examiner can normally be reached Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMEL E WILLIAMS/Examiner, Art Unit 2855